Citation Nr: 1141009	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  05-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) and Board remand.


FINDINGS OF FACT

1.  Service connection is currently in effect for a left knee disorder and a 20 percent rating has been assigned thereto.

2.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disability alone.


CONCLUSION OF LAW

A total disability rating for compensation purposes based on individual unemployability (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to the initial adjudication of the Veteran's claim, a letter dated April 2004 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with VA examinations in July 2008, June 2009, and May 2011 with regard to his claim.  The Veteran has not indicated that he found the examinations to be inadequate.  The Board finds that the May 2011 VA examination provided in this case was adequate, as it provide sufficient detail to determine whether the Veteran's service-connected disability precludes him from securing or following substantially gainful employment, and to issue a fully informed decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Service connection is in effect for residuals of a left knee disorder, currently rated as 20 percent disabling.  Therefore, the schedular percentage criteria for TDIU are not met.  38 C.F.R. § 4.16(a). 

Nonetheless, the Board must consider whether the evidence of record warrants referral to the Director of Compensation and Pension Service for entitlement to a total rating for compensation purposes based upon individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), where a veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Veteran contends that he is unable to work as a result of his service-connected left knee disorder.  Specifically, he states that he cannot hold a job due to his knee brace and cane, and that he cannot find a job that will allow him to take off of work to have knee injections.

The medical evidence of record shows that the Veteran is unemployed.  However, there is no competent and probative evidence of record indicating that the Veteran's service-connected left knee disorder precludes him from securing or following substantially gainful employment.  38 C.F.R. § 4.16(b).

VA treatment records from June 2002 through December 2003 reveal complaints of and treatment for left knee pain.  An April 2003 VA treatment record reflects that the physician recommended conservative therapy with medications, intermittent injections, physical therapy, and bracing.

During a January 2004 VA examination, the Veteran reported that he was not able to work because of his knee problems.  He noted that he had not worked for the prior three years.  He stated that he used to work as a vacuum farmer in a mobile home skirting company.  The Veteran noted that he underwent arthroscopic surgery to his left knee in December 2000, and that current treatment included wearing braces and receiving injections.  Physical examination revealed the Veteran to be wearing a left knee brace over his pants and an elastic knee brace on the right knee.  The Veteran used a single-point cane and had a slight limp on the left side and with bending the left knee.  There was no swelling, edema, or effusion of the left knee.  There was no instability of the left knee, but there was slight tenderness to palpation on the lateral side of the left knee with tenderness on the outer side of the knee as well.  There was guarding of movement of the left knee.  There was no redness or heat, and there was no ankylosis.  Range of motion revealed flexion to 110 degrees with pain and extension to -8 degrees.  The Veteran kept his left leg in flexion, bending the left knee.  He stated that he could not walk, stand, and walk on the heels, and that he could not squat, but he was able to stand on his toes and walk on his toes.  The diagnosis was status post arthroscopic reconstruction surgery of the left knee with residual pain and with a mild-to-moderate loss of function due to pain. 

In a January 2004 statement, the Veteran's wife reported that the Veteran could not do his job due to pain, and that he wore knee braces and used a cane to walk.  

In a February 2004 statement, the Veteran's former employer noted that the Veteran worked for her company from June 1997 through July 2000, and that the Veteran was no longer able to perform his job duties as required due to his use of a cane and leg braces.  

In a February 2004 statement, L.P. reported that the Veteran wore knee braces and used a cane, and that he had trouble getting out of chairs and was slow to walk anywhere.  L.P. indicated that the Veteran "is disabled so that he can't find a job or anybody to hire him."

SSA records reflect that the Veteran is receiving disability compensation for ligamentous laxity in the knee.  The SSA records do not specify whether the benefits were awarded for disability in the right knee, the left knee, or both knees, but suggest that the determination is based on "degenerative joint disease of the knees" with both right and left knee surgery.  The records note that the Veteran was unemployed since July 2000.  The Veteran reported that he worked as a vacuum former, and that his job required standing all day.  He indicated that knee pain prevents standing and sitting for long periods of time.  A June 2005 SSA record found the Veteran to be disabled, finding also that the Veteran's vocational outlook was "extremely unfavorable."  The SSA record notes that the Veteran was limited to a very narrow range of sedentary work.  He could stand and walk less than 2 hours in an 8-hour day, and a medically required hand held assistive device was necessary for ambulation.  The record reflects that the assistive device was needed for even occasional standing and walking, which precluded the ability to perform most unskilled jobs, including unskilled sedentary jobs and accommodation to other work was not ordinarily expected even in the presence of an otherwise favorable profile.

An August 2004 private treatment record reflects that the Veteran underwent an evaluation for his left knee disorder.  The Veteran explained that he underwent "a major knee reconstruction" of the left knee in October 2000, and that he fell after his surgery.  He noted that his knee "has been shot ever since."  Physical examination of the left knee revealed increased pain with light touch.  The Veteran demonstrated 0 degrees of range of motion in the left knee, keeping the knee positioned in a 60 degree flexion contracture.  However, when not aware that 
he was being observed, the Veteran exhibited the ability to extend his knee to at least -10 degrees.  The Veteran refused muscle testing because of pain.  There was breakaway weakness in the Veteran's toe flexors and extensors, as well as in his left hip muscles.  No atrophy was observed.  There was reported diminished sensation in a non-physiologic distribution.  The physician diagnosed left knee pain and stated that he could "see nothing physiologic as a cause of [the Veteran's] pain.  I suspect that he has a somatoform pain disorder. . . ."

Private medical treatment records from July 2004 through September 2004 reflect diagnoses of and treatment for a left knee disorder.  In July 2004, the physician reported that he underwent arthroscopic surgery four years before, and that he has had significant loss of motion since that time.  The diagnoses included left knee flexion contracture.  An electromyography nerve conduction study was performed, which did not identify any upper or lower motor neuron dysfunction, but did suggest a possibility of spinal stenosis.  An August 2004 magnetic resonance imaging scan (MRI) of the left knee revealed mild chondromalacia patella and no ligamentous or meniscal injury.  In a September 2004 private treatment record, the physician noted that two other physicians who examined the Veteran thought that the Veteran's symptoms were secondary to psychiatric trauma and not to a physiologic origin.

In a February 2006 statement, the Veteran reported that he has been unable to find a part-time job due to his dependence on a brace and cane.

VA treatment records from August 2004 through February 2008 note the Veteran's continued complaints of and treatment for left knee pain.  An August 2004 VA treatment record reflects that the Veteran reported that he felt that he could not work due to his left knee disorder.  In June 2006, the Veteran complained of more knee problems.  He complained of pain and an inability to extend his left knee.  He also noted stiffness and numbness.  Physical examination revealed the Veteran to have an antalgic gait.  He wore a left knee slip on with articulated knee brace with a patella pad.  He had a negative drawer sign, bilaterally, and had a little mediolateral wobble, bilaterally, on his knees.  There was atrophy of the left quadriceps and hamstring due to pain.  The Veteran lacked at least 15 degrees of range of motion from complete extension of the left knee.  The diagnosis was bilateral chronic knee pain with chondromalacia and decreased motion in the left knee.  A September 2006 treatment record notes that the Veteran had left knee pain, but was using a cane in the wrong hand.  He had a sleeve brace on the left knee.  X-rays of the left knee were within normal limits.  The diagnosis was pain of undetermined etiology with possible pes tendinitis of the left knee.

A February 2007 treatment record also notes the Veteran's complaints of left knee pain.  Physical examination revealed that the Veteran ambulated with a single-tipped cane, carried in the left hand.  The Veteran could not fully extend his left knee.  There was about a 15 degree flexion contracture.  There was exquisite tenderness over the surgical site around the posterior lateral portion of the knee at the iliotibial band.  There were no mechanical problems.  There was good endpoint with anterior drawer test.  A shrug maneuver was negative, and a McMurray test was negative.  An MRI of the left knee did not show any abnormalities.  The diagnosis was left knee pain with unremarkable MRI with prior posterior lateral release of the left knee, which was not beneficial.  Another February 2007 VA treatment record reflects that the MRI showed some chondromalacia on the left side which did not look too bad.  There was a shallow groove on the femoral articulation with the patella.  The Veteran had a flexion contracture and limitation of extension of about 15 to 20 degrees on the left side.  When asked to extend his knee, the physician could not feel the vastus medialis muscle contract.  The physician noted that the Veteran did very poorly after his left knee surgery because he was not rehabilitated correctly.  Thus, the physician instructed the Veteran on how to do isometric extension exercises.  Additional VA treatment records reflect that the Veteran underwent physical therapy for his left knee.

In May 2007, the Veteran again complained of left knee pain.  The physician noted that the Veteran was very pushy and wanted surgery or something done.  The physician also indicated that the Veteran's MRI scans were found to be within normal limits on the left knee.  There was no evidence of any pathology over the lateral or posterolateral aspects of the left knee joint.

In a February 2008 statement, the Veteran reported that, in January 2008, his left knee popped and he fell to the floor, and that his wife observed this occur.  He also noted that he fell to the floor again another time.  In support of this statement, the Veteran submitted numerous lay statements from people who observed him fall after his left knee popped.

In July 2008, the Veteran underwent a VA examination.  The Veteran complained of left knee pain with throbbing and burning underneath the kneecap.  He wore a brace on his left knee and sometimes used a cane if walking a long distance.  He stated that he could not stretch his knee completely.  He noted that he always wore a knee brace.  

Physical examination revealed no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran was unable to stand for more than a few minutes, and he was able to walk more than 1/4 mile but less than 1 mile.  There was no deformity, instability, weakness, or giving way in the left knee, but there was pain and stiffness.  There were no episodes of dislocation or subluxation, no locking episodes, and no effusion.  There were moderate daily flare-ups of joint disease.  There was no inflammation.  Physical examination of the left knee revealed flexion to 125 degrees with pain at 115 degrees and extension from 0 to -15 degrees with pain at -20 degrees.  There was no joint ankylosis and no inflammatory arthritis.  There was no swelling, edema, effusion, weakness, instability, or tenderness on palpation.  There was no abnormal movement, but the Veteran reported pain during the knee movements and guarding of the knee.  McMurray's, Lachman's, and drawer's tests were all negative.  There was no evidence of abnormal weight bearing.  The Veteran was able to walk a few steps without a cane and walked with a slight limp on the left side.  There was no crepitation, mass behind the knee, clicks or snaps, patellar abnormality, or meniscus abnormality.  There was grinding, and the Veteran kept his left knee in a slightly flexed position.  X-rays of the left knee were negative.  The diagnosis was status post lateral release of left knee in 2000 with normal x-ray findings with mild loss of function.  The VA examiner noted that the Veteran was not employed for the prior 8 years, but that he used to work construction.  The Veteran's left knee disorder prevented the Veteran from engaging in sports.  It caused severe effects on his ability to shop and exercise, and caused moderate effects on recreation.  There were no effects on chores, traveling, feeding, bathing, dressing, toileting, and grooming.  The Veteran was able to drive, but it was getting harder.  After reviewing the Veteran's claims file, the VA examiner concluded that the condition of the Veteran's bilateral knees did not make him unable to obtain or retain some sort of employment, as "the objective findings and findings of x-rays and previous MRI's are not consistent with the subjective symptoms."

In an August 2008 statement, the Veteran submitted his own remarks to the July 2008 VA examiner's report.  In that regard, the Veteran noted that he informed the examiner that he had episodes of falling, and that the examiner told him that his knee was unstable.  He also noted that he told the VA examiner of numbness just above the left kneecap and that he was taking medication for inflammation.  In addition, the Veteran indicated that his wife drove him to appointments, and that he could not drive a standard transmission vehicle.  Further, the Veteran reported that there was grinding and pain in the calf muscle, and that, at times when he stood up from sitting, his left knee felt like pins and needles just below the kneecap.  The Veteran also noted that he had difficulty mowing the yard with a push mower and stepping over the side of a tub while bathing.  

In June 2009, the Veteran underwent another VA examination.  The Veteran reported that he worked for a state subsidized program until February 1982, and that thereafter, he began having increased instability and pain in his knees.  He tried to re-enlist in the Navy, but was denied entry due to his service-connected left knee disorder.  He worked different odd jobs during that time.  He started taking classes and enrolled in a drafting technology program, but had problems with math, and switched to accounting, where he had the same problem.  Thereafter, he moved to Kansas and worked in highway construction.  He then moved back to Oklahoma, where he worked odd jobs and started taking classes again.  He missed a lot of school and continued having problems with math.  During that time, he worked jobs for asphalt companies, performed intermittent work framing houses, did seasonal work for an Indian tribe, and worked for a plastic sheeting company.  All of these jobs were reportedly short-lived due to the instability and pain in his left knee.  He last worked in July 2000 and had surgery on his left knee in December 2000.  The Veteran endorsed symptoms including giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, and locking episodes.  He denied deformity, incoordination, and effusion.  Symptoms of inflammation included tenderness.  There were no flare-ups of joint disease noted.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran indicated that he was unable to stand for more than a few minutes and unable to walk for more than a few yards.  He indicated that he always used a knee brace.  

Physical examination revealed that the Veteran walked slowly and stiffly due to bilateral bracing.  There was no evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  There was tenderness and pain at rest.  There were no bumps consistent with Osgood-Schlatter's disease, no crepitation, no mass behind the knee, no clicks or snaps, no grinding, no instability, no patellar or meniscus abnormality, no abnormal tendons or bursae, and no other knee abnormalities.  Range of motion of the left knee revealed flexion to 100 degrees and normal extension to 0 degrees.  There was no objective evidence of pain with active motion.  There was also no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  An MRI of the bilateral knees was unremarkable.  The diagnosis was remote history of knee disorder requiring arthroscopic reconstruction of the left knee but currently with normal examination, normal MRI imaging of the left knee joint and with no functional/occupational effect.  After reviewing the Veteran's claims file, the VA examiner concluded that the Veteran was "unable to work in the occupations (which has been laborer) he has worked in the past due to his subjective complaints of pain with prolonged standing, squatting.  His educational preparation limits his occupational choices to only those jobs not requiring college preparation or trade school certifications."

VA treatment records from May 2008 through July 2009 reveal that the Veteran had an abnormal MRI scan of the left knee, which showed some partial tear post cruciate and mild mottling of the distal femur.  He reported continued left knee pain.

In a September 2008 statement, a potential employer reported that the Veteran applied for a truck driving job, but that the potential employer felt that he would be unable to drive a dump truck in a safe and reasonable manner, along with performing other duties associated with the maintenance of the job due to his leg braces and use of a cane.  Another potential employer noted that the Veteran applied for a position as a yardman at his frame building and supply company, and that he was not hired due to his knee braces, as the position required bending and squatting in order to lift heavy material properly.

In September 2008, the Veteran's former employer submitted another statement, noting that the Veteran would not be able to perform the job duties of his former job as a vacuum former due to his leg braces.  The employer noted that the Veteran was an "excellent employee" but that he had problems even at the time of his employment.

In a March 2010 statement, M.W. stated that the Veteran had been turned down for jobs because he wore braces to get around.  D.C. reported that the Veteran had problems finding a job because of his knee brace, and that he had problems standing and walking for long periods of time.  F.W. indicated that the Veteran had not been able to find a job.  F.R. stated that the Veteran had been unable to obtain a job for the prior few years and that he wore braces due to trouble walking and standing for a long time.  F.R. noted that the Veteran applied for a part-time job as a stocker at a local grocery store and was denied.  J.E. reported that the Veteran did not have a job and was turned down at a construction job.  J.E. noted that the Veteran wore braces and had trouble standing and walking for long periods of time.

Private medical treatment records from February 2011 reflect that the Veteran fractured his left proximal fibula after he fell and twisted his left knee.  X-ray of the left knee showed nondisplaced comminuted fracture of the proximal figula with associated mild soft tissue swelling.  

In May 2011, the Veteran underwent another VA examination.  The Veteran reported that he could not work in manual labor jobs, and that those were the only jobs he ever worked.  He stated that he could not do the manual labor jobs that he was skilled to do because of inability to walk and stand without the skills to get a sedentary job.  He noted that, with the economy as it is, there are no sedentary jobs that he could find or would be hired to do.  He noted that his left knee pain bothers him constantly.  The Veteran reported left knee symptoms, including giving way, instability, pain, weakness, decreased speed of motion, and burning pain in the lateral side to below the kneecap.  He denied deformity, stiffness, incoordination, episodes of dislocation or subluxation, and effusions.  He endorsed locking episodes several times a year, symptoms of inflammation, and moderate weekly flare-ups of joint disease.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was unable to stand for more than a few minutes and was unable to walk for more than a few yards.  He used assistive devices, including a cane, braces, and crutch.  The Veteran noted that he used a cane occasionally, and that he bought it himself to use when he shops.  He indicated that he was given the braces by VA, and always wore them.  

Physical examination revealed the Veteran's gait to be antalgic with evidence of abnormal weight bearing.  There was no abnormal shoe wear pattern, no loss of a bone or part of a bone, and no inflammatory arthritis.  There was edema, effusion, tenderness, pain at rest, abnormal motion, and guarding of movement.  There were no bumps consistent with Osgood-Schlatter's disease, no crepitation, no clicks or snaps, no grinding, no instability, no patellar abnormality, and no meniscus abnormality.  The inferior portion of the patella was tender.  Range of motion revealed flexion to 45 degrees with pain and extension to 0 degrees.  There was not additional limited range of motion on repetitive use of the joints due to pain, fatigue, weakness, or lack of endurance.  There was normal stability, with no crepitation.  There was a small effusion on the inferior border of the patella.  There were no meniscal signs and there was no redness or heat.  The left vastus muscle group was noted to be weak and moderately atrophied.  X-rays of the left knee showed interval healing of the proximal left fibular fracture, but otherwise normal left knee.  The diagnoses were chondromalacia patella on the left, with moderate atrophy of Muscle Group XIV, related to failed rehabilitation; and proximal fibula fracture related to the left knee.  The Veteran noted that his left knee disorder caused significant effects on his employment when he was working, and that it caused increased absenteeism.  It also caused decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, and pain.  The Veteran's left knee disorder caused moderate effects on his ability to perform chores, shopping, and exercise.  There were mild effects on traveling, bathing, and driving.  There were no effects on sports, feeding, toileting, and grooming.

With regard to his employment, the Veteran reported that he cannot do construction work.  He noted that he had a 12th grade education.  After high school, he enlisted in the Navy, and did radio work after discharge.  He noted that he went to school to learn to be a draftsman, but that he had to quit school.  Thereafter, he got a job with Reil Rock Products, Inc., where he worked through July 2000.  He stated that he tried to do wall painting, but was unable to sit all the time.  He also tried to get a job as a truck driver, but was turned down for that job in 2008.  He noted that he was taking classes at a library to learn to use a computer, but that he did not have a computer at home.  

After reviewing the Veteran's claims file, the VA examiner concluded that it was "less likely as not" that the Veteran was "precluded from all gainful employment" due to his left knee disorder, and that he was "at least as likely as not capable of gainful employment at a sedentary job with assistance for development of appropriate skills based on his limited educational background."  The VA examiner explained that no manual labor employment was possible for the Veteran, and that his previous work in construction was unlikely, based on his left knee disorder, as well as any type of employment that requires standing or walking for any length of time.  The examiner noted that the Veteran's left knee disorder would not prevent him from being able to perform a sedentary job, provided he could gain the skills for a sedentary job based on his current limited education.

The Board finds that the Veteran's service-connected left knee disorder has not been shown to preclude employment consistent with his education and occupational experience.  The Board acknowledges that the evidence shows that the Veteran can no longer work in a position requiring manual labor as a result of his left knee disorder, and that the Veteran's employment history reflects that his work experience has been in that field.  However, while the Veteran may no longer be able to work in a field requiring manual labor, which certainly limits his employment opportunities, the evidence does not reflect that he is precluded from securing employment in a sedentary job, as found by the June 2009 and May 2011 VA examiners.  

In that regard, there is no probative medical evidence of record which states that the Veteran's left knee disorder alone prevents him from securing or following a substantially gainful occupation.  Notably, the June 2008 VA examiner found that the Veteran's left knee disorder did not make him unable to obtain or retain some sort of employment.  The June 2009 VA examiner concluded that the Veteran was not able to work in his previous occupations due to subjective complaints of pain with prolonged standing and squatting, and that his educational preparation limited his occupational choices to only those jobs not requiring college preparation or trade school certification.  Similarly, the May 2011 VA examiner opined that it was "less likely as not" that the Veteran was "precluded from all gainful employment" due to his left knee disorder, and that he was "at least as likely as not capable of gainful employment at a sedentary job with assistance for development of appropriate skills based on his limited educational background."  While the Veteran's SSA records indicate that he was found to be precluded from performing "most unskilled jobs," the SSA records do not provide any explanation for this conclusion.  Also, it is unclear whether the opinion is based on consideration of both the Veteran's service-connected left knee disorder and his nonservice-connected right knee disorder, or on consideration of his service-connected left knee disorder only.  Therefore, the Board affords little probative weight to the SSA opinion.

The Board acknowledges the Veteran's lay statements of record and those of the Veteran's wife, former employer, potential employers, L.P., M.W., D.C., F.W., F.R., and J.E., who contend that the Veteran is unemployable due to his left knee disorder.  In that regard, the lay statements that the Veteran had trouble finding a job are acknowledged, and are both competent and credible statements of the Veteran's difficulties securing employment.  Similarly, the statements by the Veteran's former employer that he could no longer perform his previous job duties and the statements by the potential employers that the Veteran was not hired due to his left knee disorder are also competent and credible statements.  While these statements show that the Veteran has not found a job and that he has had difficulty doing so as a result of his left knee disorder, they do not show that the Veteran is unemployable for all jobs due to his service-connected left knee disorder.  To the extent that the Veteran claims that his service-connected left knee disorder has rendered him unable to secure substantially gainful employment, as a layperson, he is unable to provide competent testimony as to matters which require medical expertise.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that he is unable to secure substantially gainful employment due to his service-connected left knee disorder.  See Barr, 21 Vet. App. at 307; see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

A total rating for compensation purposes based upon individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  While the Veteran's service-connected left knee disability may have a negative effect on employability, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The evidence of record does not demonstrate that the Veteran's service-connected left knee disability precludes him from securing or following any type of substantially gainful occupation.  

The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected left knee disorder.  Thus, the Board finds that the RO's decision not to refer this issue to the Director of Compensation and Pension Service for extraschedular consideration of a total rating for compensation purposes based upon individual unemployability was correct.  Accordingly, a total rating for compensation purposes based upon individual unemployability is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


